Citation Nr: 1720707	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  03-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected bi-polar disorder.

2.  Entitlement to an evaluation in excess of 20 percent for the service connected right retropatellar pain syndrome, status post right knee surgery beginning on April 1, 2009.

3.  Entitlement to a total rating based on individual unemployability by reason of service connected disability (TDIU).

4.  Entitlement to an effective date earlier than January 14, 2009, for the assignment of a 20 percent disability rating for the service connected right retropatellar pain syndrome status post right knee surgery.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO.

The Board notes that along with the present appeal, an appeal of a claim of service connection for various psychiatric disorders was also pursued.  Given the complex procedural history of this claim in conjunction with those at bar, a brief summary of that history will follow.

In November 2004, the Veteran testified before another Veterans Law Judge (VLJ) at a hearing held at the RO as to the psychiatric claim.  A transcript of this proceeding is of record.

In February 2005, the Board denied service connection for posttraumatic stress disorder (PTSD).  A petition to reopen a claim of service connection for a psychiatric disorder other than PTSD was granted, and that claim was remanded. 

In August 2006, the Board denied service connection for a psychiatric disorder other than PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In February 2009, the Court issued a Memorandum Decision vacating the August 2006 decision and remanding the matter back to the Board.

In June 2009, the Board notified the Veteran that the VLJ who conducted the November 2004 hearing was no longer employed at the Board and gave the Veteran the opportunity to request a new hearing.  A new hearing was not requested.

In October 2009, the Board remanded the psychiatric claim for additional development of the record.

In August 2010, the Board denied service connection for a psychiatric disorder other than PTSD.  The Board additionally denied a claim for a higher rating for a right knee scar and the claim for an extension of a temporary total disability rating for the right knee.  The claim at bar for a higher rating for right retropatellar pain syndrome, status post right knee surgery, was remanded for further development.

In July 2011, the Board assigned an increased rating of 20 percent for the service-connected right knee disability for the portion of the appeal prior to February 2009; the Board did not specify a particular effective date.  Claims for a higher rating for the portion of the appeal after February 2009, and entitlement to a TDIU rating pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), were remanded for further development.

In an August 2011 rating decision, the RO implemented the July 2011 decision.  A 20 percent rating was assigned effective beginning on January 14, 2009 to February 25, 2009.  A previously assigned temporary total rating spanning from February 25, 2009 to April 1, 2009 was confirmed.  The RO then also granted a higher 20 percent rating beginning on April 1, 2009.

In October 2011, the Court vacated the August 2010 Board decision as it pertained to the claim of service connection for an acquired psychiatric disorder other than PTSD, and remanded that matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  The remainder of the August 2010 decision was not disturbed.

In March 2012, the Board remanded the psychiatric claim for further development.

In September 2013, the RO granted service connection for bipolar disorder and assigned a 50 percent disability rating.  The Veteran appealed the decision as to the initial rating. 

At this point, the claims remaining on appeal included entitlement to an evaluation in excess of 20 percent for the service-connected right retropatellar pain syndrome, status-post right knee surgery, beginning on April 1, 2009 and entitlement to a TDIU rating.

However, the Veteran's attorney then attempted to perfect an appeal as to the August 2011 rating decision that implemented the July 2011 decision of the Board.  This was, in part, contrary to Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).

In her Notice of Disagreement (NOD), the Veteran's attorney indicated she was appealing "all issues arising out of [the August 2011] rating decision."  In her Substantive Appeal, the Veteran's attorney indicated that she was appealing the issues of a higher rating prior to February 2009, the extension of a temporary total rating, and a higher rating since April 1, 2009.

To the extent the Veteran appeals a higher rating beginning on April 1, 2009, this issue was already in appellate status and is properly on appeal.

To the extent the Veteran appeals a higher rating prior to February 2009, this issue was decided by the Board in July 2011.  The claim was dismissed by the Board in an April 2014 decision.  
In the April 2014 decision, the Board recognized the Veteran is entitled to appeal the effective date assigned by the RO in the August 2011 decision.  The analysis of an earlier effective date claim differs slightly from the issue decided by the Board in July 2011 and focuses on different facts, including the date of claim.  As such, this claim has been included with those captioned on the title page.

To the extent the Veteran seeks an extension of the temporary total rating assigned, a claim which was previously denied by the Board in August 2010, the April 2014 Board decision referred this matter to the attention of the RO.  However, it does not look like additional development on this issue has been done.  This issue is not currently in appellate status.

The issues of entitlement to TDIU and increased ratings for bi-polar disorder and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 13, 2009, the RO received the Veteran's claim seeking entitlement to an increased evaluation for his service-connected right knee, and there are no communications prior to this date reflecting the intent to file an increased rating claim.

2.  In an August 2011 rating decision, the RO implemented the July 2011 Board decision and a 20 percent rating was assigned effective January 14, 2009.  

3.  There is no competent evidence in the record to indicate that a 20 percent evaluation was factually ascertainable between February 13, 2008 to January 14, 2009, for the Veteran's service-connected right knee disability.



CONCLUSION OF LAW

The criteria for an effective date prior to January 14, 2009 for the grant of a 20 percent evaluation for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.7, 4.97 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  A pre-adjudicatory letter dated March 2009 fully satisfied the duty to notify provisions as VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned. 

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claims.  The Veteran has also been afforded VA examinations to evaluate the nature and severity of his right knee disability.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication of the appeal, at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

The Board remanded this matter most recently in April 2014.  As a VA examination has been conducted and records obtained, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).


II.  Effective Date

The Veteran submitted a claim requesting a compensable evaluation for his service-connected right knee disability on February 13, 2009.  In July 2011, the Board assigned an increased rating of 20 percent for the service-connected right knee disability for the portion of the appeal prior to February 2009.  In an August 2011 rating decision, the RO implemented the July 2011 decision.  A 20 percent rating was assigned effective January 14, 2009 to February 25, 2009.  A previously assigned temporary total rating spanning from February 25, 2009 to April 1, 2009 was confirmed.  The RO then also granted a higher 20 percent rating beginning on April 1, 2009.

The effective dates for a claim seeking an increased rating for an already service-connected disability that is based on an original claim, or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).  However, the effective date may also be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred if the claim is received within one year from the date of the increase, based on a review of the entire evidence of record.  38 C.F.R. § 3.400 (o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  In determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan, 10 Vet. App. at 521.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

After a review of the evidence of record, the Board finds that an effective date for a right knee disability prior to January 14, 2009, is not warranted.  With respect to the date of claim, the Veteran had previously requested an increased evaluation that resulted in a July 2002 rating decision.  However, the Veteran did not appeal the decision within a year.  As such, the decision is final, and an earlier effective date cannot be assigned based on these decisions.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.400(r), 20.302, 20.1103 (2016).

From July 2002 to prior to January 14, 2009, there are no statements that could be construed as a claim for an increased rating for the Veteran's service-connected right knee disability.  As a consequence, the only question remaining is whether a 20 percent evaluation is factually ascertainable at any time prior to January 14, 2009.  However, there is no evidence to indicate that a 20 percent evaluation is warranted for any period prior to January 14, 2009.  Although there are clinical records documenting medical treatment for a psychiatric disorder, there are no clinical records documenting deterioration in his right knee disability.

The Board acknowledges and sympathizes with the Veteran's contentions that he was suffering from his right knee disability since separation from service.  Unfortunately, the Board is bound by law and applicable regulations regarding when an effective date may be assigned.  As noted above, the July 2002 decision is final, and an earlier effective date cannot be assigned based on these decisions.  The Board has no authority to revisit its findings in the absence of any clear and unmistakable error.  See 38 C.F.R. §§ 3.104, 3.105 (2016).

Therefore, given the evidence of record, the Board determines that there is insufficient evidence to conclude that a 20 percent rating was factually ascertainable for a right knee disability in the period from February 13, 2008 to January 14, 2009.  As such, the Veteran's appeal with respect to an earlier effective date is denied.


ORDER

Entitlement to an effective date earlier than January 14 2009, for the assignment of a 20 percent disability rating for the service connected right retropatellar pain syndrome status post right knee surgery, is denied.


REMAND

The Veteran was most recently afforded a fee-based knee examination in March 2016.  Although the March 2016 examiner described the range of motion of the Veteran's right knee, including specific degrees of additional limitation due to pain, weakness, fatigability, incoordination, and flare ups, it is not clear whether this was active or passive range of motion, in weight-bearing or nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, whenever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  A remand is necessary to afford the Veteran a VA or fee-based examination compliant with Correia's requirements.

The Veteran was most recently afforded a fee-based mental health examination in May 2012.  VA treatment records since that time indicate the Veteran's service-connected bi-polar disorder has worsened.  When the evidence suggests the Veteran's condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The remand regarding the claims discussed above could have an outcome regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issues being remanded, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his right knee disability.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.

In accordance with the latest worksheets for rating knee and lower leg disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any residuals of a fracture of the right tibia and fibula.

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by the Veteran's right knee disability.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained. 

2.  Arrange for a psychiatric examination of the Veteran to ascertain the severity of his service-connected bi-polar disorder.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examiner should also be provided a copy of the criteria for rating mental disorders.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's service-connected bi-polar disorder (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(b) Please specifically comment on the overall impact the service-connected bi-polar disorder has on occupational and daily activity functioning.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


